     Case 2:11-cv-00518-TLN-KJN Document 209 Filed 04/17/20 Page 1 of 4

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JOSEPH R. WHEELER, State Bar No. 216721
     Supervising Deputy Attorney General
 3   VAN KAMBERIAN, State Bar No. 176665
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7352
 6    Fax: (916) 324-5205
      E-mail: Van.Kamberian@doj.ca.gov
 7   Attorneys for Defendants
     Walker, Virga, Donahoo, Morrow, Bradford
 8   Quinn, Gaddi, Pool, Lynch, Besenaiz, and Salas

 9

10                           IN THE UNITED STATES DISTRICT COURT

11                         FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                     SACRAMENTO DIVISION

13

14
     ANTHONY PENTON,                                      2:11-cv-00518-TLN-KJN (PC)
15
                                            Plaintiff, STIPULATION AND ORDER
16                                                     REGARDING MOTION TO MODIFY
                    v.                                 SCHEDULING ORDER ON
17                                                     SHORTENED TIME

18   HUBARD, et al.,

19                                      Defendants.

20
21         Plaintiff Anthony Penton (“Plaintiff”) and Defendants Layton Johnson, James Walker,
22   Timothy V. Virga, Bryan Donahoo, Janice Bradford, Kevin Pool, Rolf Morrow, Ronald Gaddi,
23   Le’Vance Anthony Quinn, John Lynch, Gilbert Salas, and Rosemary Besenaiz (collectively
24   “Defendants”) respectfully submit this stipulation for an expedited briefing schedule on an
25   Motion to Modify the Scheduling Order to ensure the prompt resolution of this issue in advance
26   of the upcoming deadlines to complete expert discovery and file dispositive motions. Counsel for
27   the parties have met and conferred regarding Defendants request to modify the scheduling order
28
                                                      1
                                  Stipulation and Order re: Motion to Modify Scheduling Order on Shortened Time
                                                                                 (2:11-cv-00518-TLN-KJN (PC))
     Case 2:11-cv-00518-TLN-KJN Document 209 Filed 04/17/20 Page 2 of 4

 1   deadlines for expert discovery and dispositive motions on a shortened time frame. The parties

 2   agree that, subject to the Court’s approval, the Defendants’ Motion to Modify the Scheduling

 3   Order shall be filed within 24 hours after the court serves its order on this Stipulation. Plaintiff

 4   shall have seven days from the date Defendants file their motion to file an opposition. To expedite

 5   the resolution of this matter, there will be no reply and the matter will be deemed submitted for

 6   decision upon the filing of the opposition. The parties are available for a hearing at the Court’s

 7   convenience at any time following the submission of the Opposition, if the Court so desires.

 8         It is stipulated by and between the parties through their respective counsel of record that

 9   the Motion to Modify the Scheduling Order shall be briefed on an expedited time frame as set

10   forth above, subject to the Court’s approval.

11   Dated: 4-14-20                                     Office of the Attorney General

12
                                                        _/s/ Van Kamberian_____________________
13                                                      Van Kamberian
                                                        Deputy Attorney General
14                                                      Attorneys for Walker, Virga, Donahoo, Morrow,
                                                        Bradford, Salas, Lynch, Quinn, Gaddi, Bradford,
15                                                      Besenaiz and Pool
16

17   Dated: 4-14-20                                     LONGYEAR & LAVRA, LLP

18
                                                        _/s/ Nicole Cahill_[as authorized 4/14/2020]____
19                                                      VAN LONGYEAR
                                                        NICOLE CAHILL
20                                                      Attorneys for Defendant, L. Johnson
21

22   Dated: 4-14-20                                     SIMPSON THACHER & BARTLETT LLP

23
                                                        /s/ Harrison J. Frahn IV [as authorized 4/14/2020]
24                                                      Harrison J. Frahn IV (SBN: 206822)
                                                        hfrahn@stblaw.com
25                                                      Michael R. Morey (SBN: 313003)
                                                        michael.morey@stblaw.com
26                                                      Katerina L. Siefkas (SBN: 324372)
                                                        katerina.siefkas@stblaw.com
27                                                      Kourtney J. Kinsel (SBN:324370)
                                                        kourtney.kinsel@stblaw.com
28                                                      SIMPSON THACHER & BARTLETT LLP
                                                         2
                                    Stipulation and Order re: Motion to Modify Scheduling Order on Shortened Time
                                                                                   (2:11-cv-00518-TLN-KJN (PC))
     Case 2:11-cv-00518-TLN-KJN Document 209 Filed 04/17/20 Page 3 of 4

 1                                              2475 Hanover Street
                                                Palo Alto, California 94304
 2                                              Telephone: (650) 251-5000; Fax: (650) 251-5002
                                                Attorneys for Plaintiff Anthony Penton
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                3
                            Stipulation and Order re: Motion to Modify Scheduling Order on Shortened Time
                                                                           (2:11-cv-00518-TLN-KJN (PC))
     Case 2:11-cv-00518-TLN-KJN Document 209 Filed 04/17/20 Page 4 of 4

 1           ORDER RE: SHORTENED TIME FOR HEARING ON MOTION TO MODIFY
                                SCHEDULING ORDER
 2

 3              Based on the foregoing Stipulation of the parties and good cause appearing, the

 4   undersigned grants the request for shortened briefing periods. Following review of the briefing, if

 5   the undersigned deems a hearing necessary, the court will set a telephonic hearing on shortened

 6   notice.

 7              IT IS HEREBY ORDERED that:

 8              1.      Defendants shall file their Motion to Modify the Scheduling Order within 24 hours

 9   after the court serves its order on this stipulation.

10              2.      Plaintiff shall file his Opposition to Defendants’ Motion to Modify the Scheduling

11   Order within seven days from the date that Defendants file their motion.

12              3.      There will be no reply; the matter will be deemed submitted upon filing of the

13   opposition.

14   Dated: April 17, 2020

15

16

17
     /pent0518.ost.fb
18

19

20
21

22

23

24

25

26
27

28
                                                          4
                                      Stipulation and Order re: Motion to Modify Scheduling Order on Shortened Time
                                                                                     (2:11-cv-00518-TLN-KJN (PC))
